
	
		I
		112th CONGRESS
		2d Session
		H. R. 5606
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on certain
		  children’s wallets.
	
	
		1.Certain children’s
			 wallets
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Children’s wallets with outer surface of plastic each valued
						not over $1.00 and with dimensions not exceeding 26 cm x 11.5 cm and with
						artwork or graphics using cartoon characters or other children’s motif
						(provided for in subheading 4202.32.10) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
